DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/20/2022 has been entered.  
4.	Claims 1, 6 and 11 have been amended; claims 2 and 7 are canceled; and new claims 14 and 15 have been added. Therefore, claims 1, 3-6 and 8-15 are currently pending in this application.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 3-6 and 8-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process, or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
receiving an answer to a question from a plurality of candidates; receiving a predefined answer; supplementing the predefined answer set with answers; comparing the answer with the predefined answer set; wherein the answer and the predefined answer set are compared using [at least] text similarity; identifying a deviated answer, wherein the deviated answer is the answer deviated from a predefined answer from the predefined answer set; and wherein the deviation between the answer and the predefined answer is identified based upon [at least] text similarity; counting a number of occurrences of the deviated answer; determining that the number of occurrences of the deviated answer exceeds a predefined threshold; augmenting the predefined answer set by adding the deviated answer to the predefined answer set; assigning a score to the plurality of candidates based on the augmented predefined answer set.
— 	Considering claim 6 the following claimed limitations recite an abstract idea: receiving an answer to a question from a plurality of candidates; receiving a predefined answer set; supplementing the predefined answer set with answers; comparing the answer with the predefined answer set, wherein the answer and the predefined answer set are compared using [at least] text similarity; identifying a deviated answer, wherein the deviated answer is the answer deviated from a predefined answer from the predefined answer set, and wherein the deviation between the answer and the predefined answer is identified based upon [at least] text similarity; counting a number of occurrences of the deviated answer; determining that the number of occurrences of the deviated answer exceeds a predefined threshold; re-evaluating the deviated answer that exceeds the predefined threshold; augmenting the predefined answer set by adding the deviated answer to the predefined answer set; assigning a score to the plurality of candidates based on the augmented answer set.
— 	Considering claim 11, the following claimed limitations recite an abstract idea: receiving an answer to a question from a plurality of candidates; receiving a predefined answer set; supplementing the predefined answer set with answers; comparing the answer with a predefined answer set wherein the answer and the predefined answer set are compared using [at least] text similarity; identifying a deviated answer, wherein the deviated answer is the answer deviated from a predefined answer from the predefined answer set, and wherein the deviation between the answer and the predefined answer is identified based upon [at least] text similarity; counting a number of occurrences of the deviated answer; determining that the number of occurrences of the deviated answer exceeds a predefined threshold; re-evaluating the deviated answer that exceeds the predefined threshold; augmenting the predefined answer set by adding the deviated answer to the predefined answer set; assigning a score to the plurality of candidates based on the augmented answer set.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to: (i) interaction between people, such as a social interaction or activity where a plurality of candidates interact by providing a response/answer to a question; and/or (ii) an evaluation process where the accuracy of one or more answers are judged, etc.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional elements—such as: a processor, an interface, a memory, a non-transitory computer program product, etc.; wherein the processor is utilized to perform the claimed functions with respect to: receiving input (receiving an answer to a question from a plurality of candidates; receiving a predefined answer set); supplementing the predefined answer set (supplementing the predefined answer set with answers extracted from internet and open-source repositories); evaluating the answer (automatically evaluating, by the processor, the answer by comparing the answer with the predefined answer set, wherein the answer and the predefined answer set are compared using Machine Learning Techniques, Natural Language Processing (NLP), and Text Similarity Techniques); identifying a deviated answer (automatically identifying a deviated answer, the deviated answer is the answer deviated from a predefined answer from the predefined answer set, wherein the deviation is identified based upon vectorization, cosine similarity, Euclidean distance, and machine learning based text similarity techniques); counting the number of occurrences (counting a number of occurrences of the deviated answer); determining the number of occurrences exceeds a threshold (determining that the number of occurrences of the deviated answer exceeds a predefined threshold); reevaluating the deviated answer (reevaluating the deviated answer that exceeds the predefined threshold); augmenting the predefined answer set (augmenting the predefined answer set by adding the deviated answer to the predefined answer set by using a supervised learning approach); assigning a score to candidates (automatically assigning in retrospect, by the processor, a score to the plurality of candidates based on the augmented predefined answer set), etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Particularly, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 





(Step 2B)
Thus, when each of the current claims is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. gathering data, such as receiving answer(s) from a user(s); executing one or more conventional algorithms [Machine Learning, Natural Language Processing, etc.]; analyzing the gathered data [comparing, identifying, counting, determining, reevaluating, etc.]; generating a result(s) based on the analysis [such as augmenting a predefined answer set; assigning a score to the user(s)], etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that utilizes one or more commercially available computing devices (e.g. a laptop computer, a desktop computer, etc.), which are arranged to communicate—via a conventional network—with an online server ([0016] to [0018]); and thereby the system allows users to perform or participate in conventional tasks (e.g. responding to online questions), and wherein the system generates a corresponding result ([0024] to [0028], etc.). 

In addition, the practice of implementing one or more algorithms (e.g. Natural Language Processes, Machine learning, Text Similarity Techniques, vectorization, Cosine similarity, Euclidean distance, etc.) in order to facilitate the process of determining the similarities between two or more text elements or documents, is already directed to a well-known routine and conventional activity in the relevant art (e.g. US 2007/0143322; US 6,917,952; US 2005/0143971; US 2004/0059736, etc.). Similarly, the process of receiving an answer(s) to a question from one or more users; and thereby assigning a score to each user based on the analysis of the received answer(s),etc., is also directed a well-known routine and conventional or traditional activity in the relevant art (e.g. see US 2008/0126319; US 2005/0110461; US 2004/0018479, etc.). 
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea. It is worth noting that the above analysis already encompasses each of the current dependent claims (claims 3-5, 8-10 and 12-15). Thus, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element(s) utilized to facilitate the abstract idea. 






►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 06/20/2022); however, the arguments are not persuasive. 
(i)	Applicant argues,  
The Final Office Action dated Jan 24th, 2021, on page 2 mentions that the claims are directed to an abstract idea . . .  
We disagree with the Examiner's reasoning because the Claims: (1) are not directed to an abstract idea because they are directed to subject matter different from the traditional method of evaluating a student's answer, and (2) are directed to a solution necessarily rooted in computer technology in order to overcome a problem specifically arising while evaluating the student's answer, and (3) when considered as a whole, amount to more than mere recitation of generic computer structure and the implementation of manual processes.
Step 2A: Even if somehow  the claims are deemed to recite a judicial exception, the recited exception is integrated into a practical application of the exception . . . claim 1 recites not only "automatically evaluating the answer by comparing the answer ,with the predefined answer set," but also "automatically identifying the deviated answer," "re-evaluating the deviated answer," "augmenting the predefined answer set by adding the deviated answer to the predefined answer set," and "automatically assigning in retrospect a score to the plurality of candidates based on the augmented answer set." 
Such meaningful claim limitations involve concrete and specific operations and reflect a technological improvement in the online assessment platform. First, as emphasized in paragraphs [0028]-[0032] of the as filed complete specification, the claimed feature of "augmenting an answer set on an online assessment platform" is advantageous compared to conventional technologies because it can eliminate laborious and inaccurate candidate assessment process. These features enable "iteratively or continuously augmenting the pre-defined answer set" (Referring to newly added claim 15 and para [0028] of as .filed complete specification), which can lead to an increasingly efficient evaluation in on line assessments. More specifically, by using such automatic identification of deviation and augmentation of answer set using machine learning techniques and vectorization techniques, the online assessment platform can continuously improve its assessment accuracy. (Application, [0025], [0028], and [0037]).

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, even if Applicant asserts that the subject matter of current claims is “different from the traditional method of evaluating a student's answer”, this assertion does not necessarily demonstrate whether the current claims are “significantly more” than an abstract idea. For instance, a teacher may evaluate—using a pen and paper—a student’s answer; and this manual process is considered to be one of the traditional methods of evaluating a student's answer. Of course, the teacher may utilize the conventional computer technology to facilitate such answer evaluation process. However, the utilization of the conventional computer technology to facilitate the above answer evaluation process does not necessarily imply that the evaluation process is “significantly more” than an abstract idea. This is because such use of the conventional computer does not impose meaningful limits on practicing the abstract idea; rather, the conventional computer is utilized merely as a tool to facilitate the abstract idea. 
Applicant further asserts that the current claims are “directed to a solution necessarily rooted in computer technology in order to overcome a problem specifically arising while evaluating the student's answer, and . . .  when considered as a whole, amount to more than mere recitation of generic computer structure and the implementation of manual processes”. However, no specific rationale is presented to demonstrate whether the current claims are solving a technological problem (if any) that the conventional computer/Internet technology is facing. It is again worth to note that the use of the conventional computer/Internet technology—as a tool—to facilitate an abstract idea (e.g. evaluating one or more answers, etc.) does not necessarily imply improving the conventional technology, or solving a technological problem. Moreover, when each claim is considered as a whole, the claimed additional elements are directed to a generic and conventional arrangement of conventional computer elements. Consequently, Applicant’s arguments are not persuasive.
Secondly, Applicant is emphasizing some of the recited limitations in order to support the assumption that the current claims are beyond an abstract idea. For instance, Applicant asserts that “claim 1 recites not only ‘automatically evaluating the answer by comparing the answer, with the predefined answer set,’ but also ‘automatically identifying the deviated answer,’ ‘re-evaluating the deviated answer,’ ‘augmenting the predefined answer set by adding the deviated answer to the predefined answer set,’ and ‘automatically assigning in retrospect a score to the plurality of candidates based on the augmented answer set.’”  
 However, it is a part of the conventional computer function to perform one or more tasks automatically. For instance, it is a well-known practice in the educational field to arrange the conventional computer—by incorporating a scoring algorithm—so that it automatically grades test answers based on one or more answer key(s). Thus, the mere recitation of automatic steps in the claim does not necessarily imply that the claim is reciting meaningful limitations that amount to “significantly more” than an abstract idea. Thus, the limitations that Applicant identified above do not necessarily demonstrate a technological improvement; rather, the current claims are still utilizing the conventional computer/Internet technology as a tool to facilitate the abstract idea (e.g. augmenting a predefined answer set based on the analysis of answers gathered from plurality of users; and also assigning a score to the users based on the augmented answer set, etc.; see claim 1). Consequently, Applicant’s arguments are not persuasive. 
Applicant has also identified some sections from the specification in order to support the assumption regarding the alleged improvement that the current invention is providing over the relevant existing technology ([0025], [0028]-[0032], [0037]). However, none of the sections that Applicant identified above (or any other section from the disclosure) necessarily demonstrates a technological improvement that is considered to be beyond the conventional computer/Internet technology. For instance,  Applicant assert that “the claimed feature of ‘augmenting an answer set on an online assessment platform’ is advantageous compared to conventional technologies because it can eliminate laborious and inaccurate candidate assessment process.’”. However, the advantage that Applicant identified above does not necessarily demonstrate a technological improvement; rather, Applicant is demonstrating the advantage of utilizing a computer system, as opposed to a labor intensive manual process, to argument an answer set based on the analysis of answers collected from users. Of course, performing the above process using a conventional computer is more efficient than performing the same process manually; however, such use of the conventional computer to facilitate a manual process does not necessarily imply that the implementation provides an improvement over the relevant existing technology. It is also worth to note that the claimed conventional algorithms (e.g. machine learning  techniques, vectorization techniques, etc., etc.) do not change the conventional nature of the claimed invention. This is because the conventional computer normally performs tasks by executing one or more conventional algorithms. Consequently, Applicant’s arguments are not persuasive.
(ii) 	Applicant further argues, 
The Action alleges the claimed acts "can practically performed in the human mind, or by a human using a pen and paper." (Action, page 9). This cannot be true, at least with regard to claim 1, as amended. For example, the act of conducting online assessment across different geographies and timelines across the globe and receiving huge volumes of answers in an online assessment environment has been known to be performed by computers, and such task is well-known to be impractical for human to perform merely in their mind or manually. Also, it is impractical to identify deviating answers without  the use of machine learning techniques and vectorization techniques and retrospectively assigning a score based on re-evaluation. 
Thus, the claims are not directed to "mental processes of observation and evaluation, abstract ideas." (Action, page 4). Instead, the claims integrate meaningful limitations into a practical application of augmenting the predefined answer set by adding the deviated answer that exceeds a predefined threshold, to the predefined answer set . . . 
Step 2B: Even if somehow the claims are determined to direct to an abstract idea, the claims as a whole amount to significantly more than the abstract idea itself. For example, as described further below, claim 1 recites a number of features that are novel and nonobvious. As an example, claim 1 , as amended, not only relies on a predefined answer set received from an examiner but also supplements the predefined answer set with the answers obtained or extracted from the internet and open-source repositories . . . these claim limitations, either individually or in  combination, "are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present." Accordingly, even if the claims somehow do not pass the Step 2A inquiry, they satisfy the Step 2B test because the claims as a whole amount to an "inventive concept." 
Where the claim docs not generically recite the use of a generic computer to perform an otherwise manual practice but instead recites a specific way to automate a process for a technological solution, the claim should be considered patent-eligible. See DDR . . . 
The claims of the present application do not merely recite the performance of some human activity known from the pre-software world but yield "a result that overrides the routine and conventional sequence of events." The systems and methods of the present case remove the burden of having to manually evaluate a plurality of answers received from the candidates and augmenting a predefined answer set by adding a deviated answer in the predefined answer set when the number of occurrences of the deviated answer exceeds a predefined threshold. The Applicant's claimed invention recites a specific way to automate the above process to provide a technological solution . . .  

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the rationale that Applicant presented does not negate the findings established in the office-action since the claimed process can still be performed mentally, or using a pen and paper. For instance, each participant may present his/her answer using a pen and paper. Accordingly, the answers collected from all the participants is presented to a human evaluator (e.g. the teacher who drafted the question, etc.); and thereby the evaluator evaluates—using a pen and paper—the answer that each participant presented in response to the question. Of course, the evaluator may also augment—using a pen and paper—a predefined answer set based on the answer he/she is evaluating from the participants; and furthermore, the evaluator may assign a relevant score to one or more of the participants.
The above exemplary scenario confirms that the claimed process can indeed be performed using a pen and paper (or mentally) . Of course, depending on the size of the participants (and their geographical locations), the above manual process may consume significant amount of time. However, this does not necessarily imply that the process cannot be performed using a pen and paper (or mentally). Of course, one utilizes the conventional computer/Internet technology as a tool to facilitate the above manual process, so that it takes less amount of time to accomplish the process. 
Similarly, again unlike Applicant’s assertion, it is possible to identify deviated answers manually without the use of the claimed algorithms; such as, machine learning techniques and vectorization techniques. For instance, considering the example above, the evaluator easily recognizes, by observing each answer presented on each paper, one or more answers that are deviated from the predefined answer. Assume that the question states, “What is the capital city of the U.S.A.?”; and wherein the predefined answer to the above question is “Washington D.C.”. Accordingly, when the evaluator observes a paper received from a first participant who answered “Washington”, the evaluator recognizes that this answer is a deviated answer from the predefined answer. Similarly, when the evaluator observes a paper received from a second participant who answered “DC”, the evaluator recognizes that this answer is also a deviated answer from the predefined answer. 
Thus, as evident from the above example, it is indeed possible to identify deviated answers manually without the use of the claimed algorithms. Consequently, Applicant’s assertion, “it is impractical to identify deviating answers without the use of machine learning techniques . . .”, is certainly not persuasive. 
Secondly, the novelty status—or the nonobvious status—of a given claim does not necessarily demonstrate that the claim is beyond an abstract idea. For instance, the claim may utilize the conventional computer/Internet technology as a tool to facilitate a new abstract idea (thereby establishing a novelty or nonobvious status). However, this claim still does not necessarily amount to “significantly more” than an abstract idea since a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Applicant also appears to repeat part of the argument directed to the claimed automatic steps, “the system is automatically identifying and extracting relevant answers for a question from the internet . . . the system augments the predefined answer set by adding the deviated answer to the predefined answer set;" and "automatically assigns in retrospect a score to the plurality of candidates based on the augmented answer set”. However, as already pointed out before, the recitation of one or more automatic steps in the claim does not necessarily demonstrate that the claim provides an improvement over the conventional computer/Internet technology (or a technical solution to a technical problem). Particularly, it is part of the conventional computer/Internet technology to perform one or more tasks automatically. Moreover, while excluding the claimed conventional computer elements, it has been demonstrated above that the claimed process can be performed by a human using a pen and paper (or mentally).  Thus, when each claim is considered as a whole, none of the claims implements an element—or a combination of elements—directed to an “inventive concept”. Consequently, the current claims fail to satisfy both Step 2A and Step 2B of the eligibility analysis.
Thirdly, Applicant is referring to a court decision, namely DDR (DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1255-57 (Fed. Cir. 2014)), in order to support the assumption that the current claims are patent-eligible. However, it appears that Applicant is misconstruing the court’s analysis directed to DDR. For instance, Applicant asserts, “the court held that the claim is patent-eligible. Applicant notes that this was so even though the invention was implemented using a standard computer operating using standard computer operations” (emphasis added). 
However, unlike Applicant’s assertion, the implementation of DDR is beyond the standard computer/Internet operations. For instance, when a user visits a host website, the user may click on a link that is associated with a product. In this case, the standard computer/Internet operation takes the user to a second website that is associated with the link (i.e. the user is taken to a second website away from the host website). In contrast, DDR does not take the user to the second website when the user clicks on the link. Instead, DDR generates a webpage that presents the user with relevant information related to the product while maintaining the host website’s “look and feel”; and thereby the host website retains its visitor traffic. Accordingly, such implementation distinguished DDR from the standard computer/Internet operation. Consequently, Applicant’s assertion directed to DDR, “a standard computer operating using standard computer operations”, is certainly not accurate.  
In addition, DDR is not analogous to any of the current claims since the current claims do not involve an improvement over the relevant existing technology. It is also worth to note that the analysis directed to DDR is based on the comparison of two technologies, the conventional technology and the technology that DDR implemented. In contrast, Applicant is attempting to demonstrate an improvement over a manual process. Particularly, Applicant is emphasizing the advantage that the current invention provides over a manual process. Applicant asserts, “[t]he systems and methods of the present case remove the burden of having to manually evaluate a plurality of answers received from the candidates and augmenting a predefined answer set by adding a deviated answer in the predefined answer set when the number of occurrences of the deviated answer exceeds a predefined threshold” (emphasis added). However, as repeatedly pointed out above, the use of the conventional computer/Internet technology—as a tool—to facilitate such manual process does not necessarily imply that the claim is providing an improvement over the relevant existing technology. If anything, as Applicant already indicated, the claimed system/method reduces the burden that an individual may face if the individual is attempting to perform the claimed process manually. However, such benefit over a manual process does not necessarily demonstrate that the claimed system/method provides an improvement over the relevant existing technology. Similarly, the recitation of one or more automatic steps in the claim does not necessarily demonstrate that the claimed system/method provides an improvement over the relevant existing technology. This is again because the conventional computer/Internet technology normally performs tasks automatically. Consequently, Applicant’s arguments are again not persuasive.  
(iii) 	Applicant further argues, 
The present claims address the problem of automatically evaluating an answer, augmenting an answer set, and retrospectively assigning scores to the plurality of candidates based on the augmented predefined answer set. As explained above, the combination of steps recited in the claims is not appropriate for performance by a human, and it is neither a longstanding practice nor a method for organizing human activity . . . 
The process mentioned above is not a mental process that a human can perform using a pen and paper but a specific new combination of steps rooted in computer technology to achieve the recited result. 
The Applicant submits that in order to evaluate thousands of answers in real time, one must use the Applicant’s system, which involves the use of a computer system . . . 
The Office has not set forth evidence that these features are routine. For this reason, the claim contains features that would be significantly more than any abstract idea. The instant claim is clearly directed to a technical solution, because the system performs  data collection (receiving answers from a plurality of candidates), data extraction (extracting answers from internet and open source repositories), data comparison (evaluating the answer to identify the deviation between the answer and the predefined answer), data validation (re-evaluating the deviated answer), and data modification (augmenting the predefined answer set by adding the deviated answer. Thus, the Applicant submits that the currently amended claim 1 is not a routine process but a specific way rooted in the computer technology to continuously augment the predefined answer set to improve the online assessment technology. 
Since the currently amended independent claim 1 is allowable, as argued above, independent claims 6 and 11 should also be allowable mutatis mutandis. Further, the dependent claims 3,4, 8, 9, and 11-15 should also be allowed as a matter of law for at least this reason . . .
  
However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, despite making several assertions, Applicant still fails to identify a specific technological problem that the claimed method/system is allegedly solving. Instead, Applicant appears to rely on the advantage that the claimed method/system provides over a manual process. However, such advantage over a manual process does not necessarily demonstrate that the claimed method/system is integrating the claimed abstract idea into a practical application.  
In addition, while listing some of the claimed limitations (see page 13 of the argument), Applicant asserts that “[t]he process mentioned above is not a mental process that a human can perform using a pen and paper . . . in order to evaluate thousands of answers in real time, one must use the Applicant's system, which involves the use of a computer system (or a computer network) to evaluate candidates based on correct, incorrect, or partially correct answers”. 
However, a typical example is discussed above (see pages 13-14), which demonstrates how a human can perform the claimed process using a pen and paper (or mentally). Of course, it has also been pointed out above that the manual process may take significant amount of time depending on the size of the participants (and their geographical locations). However, this does not necessarily imply that the process cannot be performed using a pen and paper (or mentally). Nevertheless, one utilizes the conventional computer/Internet technology—as a tool—to facilitate the above manual process, so that it takes less amount of time to accomplish the process. Accordingly, the example presented above already demonstrates that the current claims fail to amount to “significantly more” than an abstract idea. Consequently, Applicant’s arguments are still not persuasive.
Secondly, unlike Applicant’s assertion, the analysis under section §101 already demonstrates that the claims are directed to well-known, routine and conventional activity in the art (see the analysis under section §101). Of course, none of Applicant’s arguments negates the findings presented under section §101. Particularly, the arguments fail to demonstrate whether any of the current claims implements an element—or a combination of elements—that provides an improvement over the relevant existing technology. 
Moreover, all of the processes that Applicant identified, namely “data collection”, “data extraction”, “data validation”, and “data modification”, are part of the conventional computer/Internet technology. In this regard, no specific rationale and/or evidence is presented to demonstrate whether any of the above processes is beyond the conventional computer/Internet technology. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1, 3-6 and 8-15 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that lacks sufficient written description.
	Each of claims 1, 6 and 11 recites, “determining . . . that the number of occurrences of the deviated answer exceeds a predefined threshold; re-evaluating . . .  the deviated answer that exceeds the predefined threshold; augmenting the predefined answer set by adding the deviated answer to the predefined answer set by using a supervised learning approach”
	However, the original disclosure fails to provide sufficient written description regarding the re-evaluation step claimed above. Instead, the specification appears to 
simply recite the same claim language, “[t]he system then re-evaluates the answer when the number of occurrences of the answer exceeds a predefined threshold” (see [0014] of the speciation).  
7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1, 3-6 and 8-15 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1, 6 and 11 recites, “determining . . . that the number of occurrences of the deviated answer exceeds a predefined threshold; re-evaluating . . .  the deviated answer that exceeds the predefined threshold; augmenting the predefined answer set by adding the deviated answer to the predefined answer set by using a supervised learning approach”.  However, due to the lack of sufficient written description in the specification, it is unclear what is encompassed per “re-evaluating . . . the deviated answer that exceeds the predefined threshold”. Consequently, the current claims are ambiguous. 
Prior art
●	Considering each of the current claims as a whole, the prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 05/27/2021).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715